UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLUMBIA                                  FILED
                                                                                                  FEB - 4 2009
      ALFRED WAYNE LEE,                                                                     NANCY MAYER WHITIINGTON, CLERK
                                                                                                  U.S. DISTRICT COURT
                     Petitioner,
             v.                                              Civil Action No.
                                                                                   09 0209
      UNITED STATES DEPARTMENT
      OF JUSTICE, et al.,

                     Respondents.


                                         MEMORANDUM OPINION

                     This matter comes before the Court on consideration of Petitioner's pro se

      petition and application to proceed in forma pauperis. The Court will grant the application, and

      dismiss the petition.

             Petitioner, who describes himself as "[ a] Black Person of African Ancestry," Pet. at 1

      (caption), alleges that he submitted a request to the United States Attorney for the Southern

      District of Florida for information pertaining to the decision to bring criminal charges against

      Petitioner in federal court rather than state court. Id. at 2. He contends that the federal district

      court was without jurisdiction, and he attributes the decision to prosecute federal charges against

      him to discrimination based on his race. See id. at 14-29. When Petitioner received no response

      to several requests for this information, he states that he submitted letters of petition to the

      Inspector General of the United States Department of Justice and to the Director of the Federal

      Bureau of Investigation. Id. at 3-6. In this action, he asks the Court "to issue a writ of

      mandamus compelling the ... Inspector General & Director of the FBI to comply with 28 U.S.C.



                                                         1



                                                                                                                         3
I;J
§535(a)(b) [sic], by initiating/conducting an investigation of his formal petition." Id. at 32.

         The Court has no power to compel the Attorney General or his subordinates to conduct an

investigation into the matters about which Petitioner complains. See United States v. Nixon, 418

U.S. 683, 693 (1974) (acknowledging that the Executive Branch "has exclusive authority and

absolute discretion to decide whether to prosecute a case"); Powell v. Katzenbach, 359 F.2d 234,

234-35 (D.C. Cir. 1965) (per curiam), cert. denied, 384 U.S. 906 (1966) ("[T]he question of

whether and when prosecution is to be instituted is within the discretion ofthe Attorney General.

Mandamus will not lie to control the exercise of this discretion.").

         Because Petitioner fails to state a claim upon which relief can be granted, the Court will

dismiss this civil action pursuant to 28 U.S.C. § 1915A(b)(l). An Order consistent with this

Memorandum Opinion is issued separately on this same date.




Date:   ~ .;}.8) ~t)Q'i




                                                  2